Case 4:18-cv-00198-WTM-CLR Document 35 Filed 01/27/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
MONICA WILLIAMS,
Plaintiff-Appellant,
Case No. CV418-198

VS.

HOUSING AUTHORITY OF SAVANNAH,
TNG< ;

a ee ei es Ss si

Defendant-Appellee.

ORDER
The judgment in the above-styled action having been affirmed
by the United States Court of Appeals for the Eleventh Circuit,
IT IS HEREBY ORDERED that the judgment of the United States
Court of Appeals for the Eleventh Circuit is made the judgment of

this Court.

SO ORDERED, this LTE day of January 2021.

LFA

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
